DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action

In view of the decision by THE PATENT TRIAL AND APPEAL BOARD, dated on 06/03/2021, claims 1-24, 26-29 and 31 are directed to an allowable product, which claim a powder composition and a ready-to-use composition.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25 and 30, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/09/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims

Claims 1-24, 26-29 and 31 are directed to an allowable product.  Claims 25 and 30 are rejoined for examination on the merits for patentability and are found allowable.  Accordingly, claims 1-31 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone with Mr. James Balls on 06/08/2021, and support for the amendment is disclosed in the instant specification, filed on 04/02/2014, at page 55, [00284], as follows:
(1)	For claim 23 (at line 2), insert the phrase -- measured at 25 °C -- after the component ‘90 uD’.
(2)	For claim 30 (at the last 3rd line), insert the phrase -- measured at 25 °C -- after the component ‘90 uD’.

Reasons for Allowance
The instant invention is allowable in view of the decision on appeal under 35 U.S.C. § 134(a), dated on 06/03/2021, involving claims to powder compositions containing an alkaline material comprising hydroxide-containing compounds, a starch, a silica material, a liquid fatty substance, an acrylic polymer, a wax, and a chelant compound.  The powder 
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 8:00 a.m. – 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/H. C./
Examiner, Art Unit 1616




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616